Title: From George Washington to Colonel John Gibson, 29 December 1777
From: Washington, George
To: Gibson, John



Sir
Head Quarters [Valley Forge] 29th Decem. 1777.

Capt. Sullivan has deliverd me your Letter of the 5th Instant inclosing a Return of the Garrison at Fort pitt—and desiring me to give such directions to Capt. Sullivan as may facilitate the procuring a Supply of Cloathing for that part of the 13th Virginia Regimt which is with you—I am sorry that I can do no more in this business than represent

the distress of the Garrison to the Board of War and press them to apply the speediest Relief possible—I have for this purpose written them a Letter to be deliver’d by Capt. Sullivan. I am Sir Yours &ca.
